Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the arguments file on 06/06/2022. The claims 1-20 are original. Claims 1-20 are pending in the application. 

Response to Arguments
	Applicant argues on page 12-13 Remarks filed on 6/6/22 that claim 1 utilizes "the feature of interest" to generate an initial design, along with a plurality of base features. Kang broadly teaches "retriev[ing] existing items in the dataset to maximize a user's preference score" and "synthesiz[ing] an image" based on the "retrieve[d] existing items" according to user preferences (Kang, Section - "D. Personalized Design"). Applicant's claim 1 is utilizing "a ranking of a first plurality of generated sample images" directed to "the feature of interest", which represents a portion of the "initial design". Applicant's claim 1 allows for generation of an "initial design" by focusing on specific features of interest for a more targeted and accurate "initial design", rather the overall design itself as taught by Kang which would require multiple iterations.
	Examiner respectfully disagreed with applicant’s arguments. Firstly, in light of applicant’s specification [0027]-[0031] (see below), examiner interpreted “the feature of interest” as a feature such as shade , shape or color of the object images that was related to user’s preferences or selections. 
[0027]    Generated design program 108 receives a feature of interest (306). Generated design program 108 displays the generated multiple images and receives an image selection by the user, where the image selected includes the feature of interest to be included in the intended design.
[0030] … Generated design program 108 can revert and repeat the request to obtain additional clarity by sampling around an area of progression by asking the user additional questions with regards to the feature of interest. Generated design program 108 tags the feature with an attribute level and also captures if the feature of interest is generic or user specific.
[0031]    Generated if the initial feature of interest was shading for the intended design, the additional features of interest can include items such as, shape and color. In the event generated design program 108 determines whether there are additional features of interest (decision 314). 
Therefore, under broadest reasonable interpretation, examiner considers Kang disclose “feature of interest” as “user’s preference score”. Kang discloses “determining, by one or more processors, a feature expression variation for the feature of interest in latent space based on a ranking of a first plurality of generated sample images”
on page 212 and Fig 5.

    PNG
    media_image1.png
    621
    576
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    881
    583
    media_image2.png
    Greyscale

Furthermore, nothing in the claims excluding the teaching of Kang. To clarify examiner’s interpretation, additional clarification is added. 
	In summary, applicant’s argument is not persuasive and 103 rejection is maintained. 

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (NPL: Visually-aware fashion recommendation and design with generative images models, 2017), hereinafter Kang, in view of Liu et al (NPL: Toward AI fashion design: an attribute-GAN model for clothing match, 2019), hereinafter Liu.

Claim 1. A method comprising: Kang discloses responsive to receiving a plurality of image samples for an intended design, generating, by one or more processors, a first plurality of images by providing a positive latent vector to a first layer out of a plurality of layers and a negative latent vector to remaining layers out of the plurality of layers; 
Kang: (page 211) 

    PNG
    media_image3.png
    825
    586
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    448
    579
    media_image4.png
    Greyscale

Real images correspond to generating a first plurality of images by providing a positive latent vector to a first layer out of a plurality of layers.
Fake images correspond to generating a first plurality of images by providing a negative latent vector to remaining layers out of the plurality of layers.
Kang (page 210)

    PNG
    media_image5.png
    906
    586
    media_image5.png
    Greyscale

Kang discloses responsive to receiving a first image selection out of the first plurality of images, identifying, by one or more processors, the first layer out of the plurality of layers generated the first image includes a feature of interest for inclusion in the intended design; 

Kang (page 210-211)

    PNG
    media_image6.png
    865
    588
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    249
    578
    media_image7.png
    Greyscale

(page 211 D. Personalized Design) 

    PNG
    media_image8.png
    442
    577
    media_image8.png
    Greyscale

User’s preference score corresponds to a feature of interest. 
In light of applicant’s specification [0027]-[0031], examiner interpreted “the feature of interest” as a feature such as shade , shape or color of the object images that was related to user’s preferences or selections. 
Kang discloses determining, by one or more processors, a feature expression variation for the feature of interest in latent space based on a ranking of a first plurality of generated sample images, wherein the first plurality of generated sample images includes the feature of interest; and 
Kang (page 211 D. Personalized Design) 

    PNG
    media_image8.png
    442
    577
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    658
    594
    media_image9.png
    Greyscale


    PNG
    media_image1.png
    621
    576
    media_image1.png
    Greyscale

“we rank the m images… according to their objective value …”  correspond to “a ranking of a first plurality of generated sample images” See Fig. 5 for example.
Kang discloses responsive to receiving a second plurality of images for a plurality of base features of the intended design, generating, by one or more processors, an initial design based on the feature of interest and the plurality of base features.  

Kang (page 214) 

    PNG
    media_image10.png
    823
    580
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    908
    583
    media_image11.png
    Greyscale


Kang does not appear to explicitly disclose responsive to receiving a plurality of positive image samples and a plurality of negative image samples for an intended design, 

However, Liu discloses responsive to receiving a plurality of positive image samples and a plurality of negative image samples for an intended design, generating, by one or more processors, a first plurality of images by providing a positive latent vector to a first layer out of a plurality of layers and a negative latent vector to remaining layers out of the plurality of layers; on (page 158) 

    PNG
    media_image12.png
    609
    1011
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    322
    498
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    42
    491
    media_image14.png
    Greyscale

Kang and Liu are analogous art because they are from the “same field of endeavor” generative adversarial network model application.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kang and Liu before him or her, to modify the system of Kang to include the sampling feature of Liu because this combination provide robust and realistic dataset.
The suggestion/motivation for doing so would have been Liu: (page 156 section 1.) “Observing people’s dressing habits, we find that whether or not an outfit matches is mostly determined by clothing attributes, e.g., boxy matches stretchy; light blue matches white; panels match stripes, etc. It is possible to mine these rules of clothing match through artificial intelligence (AI). Specifically, this paper aims to elucidate latent match rules considering clothing attributes under the framework of the generative adversarial network (GAN). These latent match rules are then utilized to generate outfit composition.”
Therefore, it would have been obvious to combine Kang and Liu to obtain the invention as specified in the instant claim(s).


Regarding Claim 8, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 8 recites “a computer program product comprising: one or more computer readable storage media and program instructions stored on at least one of the one or more storage media”.
Kang discloses a computer program product comprising: one or more computer readable storage media and program instructions stored on at least one of the one or more storage media on (page 212) “All experiments of our method were conducted on a commodity workstation with a 4-core Intel CPU and a single GTX-1080 graphics card.”

Regarding Claim 15, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 15 recites “computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors”.
Kang discloses computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors on (page 212) “All experiments of our method were conducted on a commodity workstation with a 4-core Intel CPU and a single GTX-1080 graphics card.”

Claim 7 and 14
Liu discloses wherein the plurality of positive image samples include the feature of interest and the plurality of negative images exclude the feature of interest.  
Liu (page 158) The feature of interest correspond to the feature of the real clothing pair selected by user.

    PNG
    media_image12.png
    609
    1011
    media_image12.png
    Greyscale


Allowable Subject Matter
Claims 2-6, 9-13, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Kang et al (NPL: Visually-aware fashion recommendation and design with generative images models, 2017) teaches an images learning model that can be used for both personalized recommendation and design. Personalized recommendation is achieved by using a ‘visually aware’ recommender based on Siamese CNNs; generation is achieved by using a Generative Adversarial Net to synthesize new clothing items in the user’s personal style.
Liu et al (NPL: Toward AI fashion design: an attribute-GAN model for clothing match, 2019) teaches an Attribute-GAN model to generate clothing-match pairs automatically. The core of Attribute-GAN constitutes training a generator, supervised by an adversarial trained collocation discriminator and attribute discriminator.
Welch (US 2017/0139894 A1) teaches a visual interface of the presentation engine  using various data input fields, which may be used to allow adjustment of data input by the user by manipulating numerous interactive controls such as sliders, dials, buttons, etc. 
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 2, 9 and 16 
“receiving, by one or more processors, a first image out of the second plurality of images representing a first base feature out of the plurality of base features and a second image out of the second plurality of images represent a second base features out of the plurality of base features; P201906605US01Page 24 of 33displaying, by one or more processors, an adjustable slider for setting a first instance of a level of expression for each base feature out of the plurality of base features; and  receiving, by one or more processors, the first instance of the level of expression for each base feature out of the plurality of base features.”
in combination with the remaining elements and features of the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148